Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed October 12, 2021 have been entered. Accordingly, claims 18-41 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 18-19, 22, 26, and 29-34. Claims 21, 23-24 and 27-28 are cancelled by applicant. Claims 35-41 are newly presented. The previous specification objection has been withdrawn due to applicant’s newly submitted and accepted specification dated 10/12/2021. The previous claim interpretations and 112 rejection have been withdrawn due to applicant’s amendments. The previous 102 and 103 rejections have been modified due to amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
“a notch in the side of the pressing portion” in claim 36, lines 1-2
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a notch” in claim 36, line 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 36 recites the limitation “a notch in the side of the pressing portion”. The Examiner cannot find in the specification where the second brace discloses having a lock nut support portion. As such, the limitation is being regarded as new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation “a notch in the side of the pressing portion” in lines 1-2. It is unclear what qualifies or constitutes as a notch in the side of the pressing portion, rendering the claim indefinite. For examining purposes, the Examiner will interpret the limitations as any surface portion of the pressing portion that comprises the buffer layer.
Claim 38 recites the limitation “wherein the rotation shaft is a movable shaft” in lines 1-2). It is unclear what qualifies or constitutes as the rotation shaft being a movable shaft since no additional structure is giving that allows the shaft to move, rendering the claim indefinite. For examining purposes, the Examiner will interpret the limitations as any type of shaft that allows the pressing plate to rotate.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18, 36, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (CN 106738359).
Regarding claim 18, Huang discloses: a residual material separation device (Figures 1-2), comprising:
a loading platform (element 10), configured to support a display panel (element 100 and see also page 2 paragraphs 12-14), wherein the display panel includes a substrate layer, a circuit layer, and residual material at a lateral side of the circuit layer, the loading platform is configured to contact with the circuit layer of the display panel and to avoid the residual material (Requiring the display panel to have a substrate layer, circuit layer, and residual material has limited patentable weight since it does not further limit the structure of the device and the claim does not require a system, but instead just the device capable of performing the claimed function); 
a fixing portion (element 20), configured to contact with the substrate layer of the display panel to fix the display panel to the loading platform (see figure 2 element 20 contacts the display panel (element 100) and requiring a substrate layer of the display panel has limited patentable weight since it does not further limit the structure of the device and the claim does not require a system, but instead just the device capable of performing the claimed function); 
a pressing portion (elements 31/32), disposed in adjacent to a side of the loading platform (see figure 2 elements 31/32 are located in adjacent to a side of element 10) to apply a pressing force to a part of the substrate layer adjacent to the residual material (see page 3, paragraph 3 and 9), wherein the residual material is separated from the display panel under the action of the pressing force and freely falls off (see page 3, paragraph 3); 
wherein the pressing portion comprises a buffer layer (see page 3 paragraph 009 where the prior art states that element 30 includes element 31/32 (pressing portion) “a buffer with a buffer structure”) disposed on a side of the pressing portion in contact with the substrate layer (see figure 2 the pressing portion (element 31/32) being in contact with element 100 via element 20), and wherein the buffer layer is arranged on and integrated with the pressing portion (Giving that element 30 includes element 31/32 (pressing portion) and is made of “a buffer with a buffer structure”, thus the buffer layer is arranged on and integrated with the pressing portion).
Regarding claim 36, Huang discloses: the residual material separation device of claim 18, wherein there is defined a notch in the side of the pressing portion in contact with the substrate layer, and the buffer layer is fixedly embedded in the notch forming a level exterior (see page 3 paragraph 009 where the prior art states that element 30 includes element 31/32 (pressing portion) and page 3 paragraph 006 where the prior states that element 30 can be made to be soft and have “a buffer with a buffer structure”, giving that the buff layer is element 30 and comprises a level exterior thus the claim limitation is met).
Regarding claim 41, Huang discloses: the residual material separation device of claim 18, wherein the loading platform is a side-by-side arrangement of a plurality of discrete structures (see figure 2 elements 31/32 and 40 are independent structures of each other and the loading platform (element 10) us arranged side-by-side).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 106738359).
Regarding claim 25, Huang discloses: the residual material separation device of claim 18, wherein an acute angle (see Detail A in the annotated figure below) formed between the first pressing member and the substrate layer, but appears to be silent that the acute angle ranges from 15° to 75°.

    PNG
    media_image1.png
    893
    1791
    media_image1.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to the acute angle ranges from 15° to 75°, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide a suitable angle as desired by the user depending on the particular work piece being used with the device in order to .
Claims 19-20, 26, 29-30, 34-35, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 106738359) in view of Herlihy (US Patent No. 5,934,166).  
Regarding claim 19, Huang discloses: the residual material separation device of claim 18, a first pressing plate (element 31) to apply a pressing force to a part of the substrate layer adjacent to the residual material (see page 3, paragraph 3 and 9), but appears to be silent wherein the pressing portion comprises: a support; a rotation shaft, disposed on a side of the support and having the first pressing plate connected to the rotation shaft and rotatable relative to the support. 
Herlihy teaches it was known in the art to have a separation device (Figures 1-6 element 10) comprising a loading platform (elements 30) holding a work piece (element 100) and having a pressing portion (element 14/16) wherein the wherein the pressing portion comprises a support (elements 12); a rotation shaft (element 50), disposed on a side of the support (see figure 1 element 50 is disposed on a side of element 12) and having the first pressing member connected to the rotation shaft and rotatable relative to the support (see figures 3-6 element 14/16 (pressing member) connected to the rotation shaft (element 50) and rotatable relative to the support (element 12)). 
It would have been obvious of one of ordinary skill in the art of the time of the invention to have modified Huang to incorporate the teachings of Herlihy to provide wherein the pressing portion comprises: a support; a rotation shaft, disposed on a side 
Regarding claim 20, Huang modified discloses all the limitations as stated in the rejection of claims 18-19, but appears to be silent in regards to the residual material separation device of claim 19, wherein the support is in an L- shaped, an end of the support is disposed on the loading platform, and the rotation shaft is disposed on the other end of the support.
Herlihy further teaches it was known in the art to have a separation device (Figures 1-6 element 10) comprising a loading platform (elements 30) holding a work piece (element 100) and having a pressing portion (element 14/16) wherein the support is in an L- shaped (see annotated figure below showing the support (element 12) being in a L-shaped (arrows)), an end of the support is disposed on the loading platform (see Detail A in the annotated figure below), and the rotation shaft is disposed on the other end of the support (see Detail B in the annotated figure below).

    PNG
    media_image2.png
    927
    746
    media_image2.png
    Greyscale

It would have been obvious of one of ordinary skill in the art of the time of the invention to have modified Huang to incorporate the teachings of Herlihy to provide wherein the support is in an L- shaped, an end of the support is disposed on the loading platform, and the rotation shaft is disposed on the other end of the support. Doing so provides a rotating motion in order to allow the pressing portion of device to press against the work piece and then be moved away in order to prevent the pressing portion from obstructing or damaging the work piece from being removed from the device during operations.
Regarding claim 26, Huang modified discloses: the residual material separation device of claim 19, wherein an acute angle (see Detail A in the annotated figure  formed between the first pressing plate and the substrate layer, but appears to be silent that the acute angle ranges from 15° to 75°.

    PNG
    media_image1.png
    893
    1791
    media_image1.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to the acute angle ranges from 15° to 75°, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide a suitable angle as desired by the user depending on the particular work piece being used with the device in order to provide secure connection between the tool and work piece during operations. (See MPEP 2144.04 (IV)). Furthermore, applicant fails to disclose any criticality in having the specific angle ranges provides any unexpected result.
Regarding claim 29, Huang modified discloses all the limitations as stated in the rejection of claims 18-19, but appears to be silent in regards to the residual material separation device of claim 19, wherein a side of the first pressing plate away from the rotation shaft is provided with a grippable handle.
Herlihy further teaches it was known in the art to have a separation device (Figures 1-6 element 10) comprising a loading platform (elements 30) holding a work piece (element 100) and having a pressing portion (element 14/16) wherein a side of the first pressing plate away from the rotation shaft is provided with a grippable handle (see annotate figure below a side of the pressing plate (element 14/16) is provided with a grippable handle (element 18) via element 84/86).

    PNG
    media_image2.png
    927
    746
    media_image2.png
    Greyscale

It would have been obvious of one of ordinary skill in the art of the time of the invention to have modified Huang to incorporate the teachings of Herlihy to provide wherein a side of the first pressing plate away from the rotation shaft is provided with a grippable handle. Doing so provides the user a grippable handle in order to grip the 
Regarding claim 30, Huang modified discloses: the residual material separation device of claim 19, wherein the residual material separation device further comprises a first drive motor (element 40) connected to the first pressing plate to drive the first pressing plate to rotate (see page 4 paragraph 002).
Regarding claim 34, Huang discloses: A residual material separation device, comprising: 
a loading platform (element 10), configured to support a display panel (element 100 and see also page 2 paragraphs 12-14) includes a substrate layer, a circuit layer, and a residual material at a lateral side of the circuit layer, the loading platform is configured to contact with the circuit layer of the display panel and to avoid the residual material (Requiring the display panel to have a substrate layer, circuit layer, and residual material has limited patentable weight since it does not further limit the structure of the device and the claim does not require a system, but instead just the device capable of performing the claimed function); 
a fixing portion (element 20), configured to contact with the substrate layer of the display panel to fix the display panel to the loading platform (see figure 2 element 20 contacts the display panel (element 100) and requiring a substrate layer of the display panel has limited patentable weight since it does not further limit the structure of the device and the claim does not require a system, but instead just the device capable of performing the claimed function); 
a pressing portion (elements 31/32), disposed on a side of the loading platform (see figure 2 elements 31/32 are located in proximity to a side of element 10) to apply a pressing force to a part of the substrate layer adjacent to the residual material (see page 3, paragraph 3 and 9), wherein the residual material is separated from the display panel under the action of the pressing force and freely falls off (see page 3, paragraph 3); 
wherein the pressing portion comprises: 5Appl. No. 16/312,492 
a first pressing plate (element 31), a pressing force to a part of the substrate layer adjacent to the residual material (see page 3, paragraph 3 and 9); and 
wherein an acute angle (see Detail A in the annotated figure below)formed between the first pressing plate; 
wherein the pressing portion comprises a buffer layer (see page 3 paragraph 009 where the prior art states that element 30 includes element 31/32 (pressing portion) and page 3 paragraph 006 where the prior states that element 30 can be made to be soft and have “a buffer with a buffer structure”) that is disposed on a side of the pressing portion in contact with the substrate layer (see figure 2 the pressing portion (element 31/32) being in contact with element 100 via element 20), and wherein the buffer layer is arranged on and integrated with the pressing portion (Giving that element 30 includes element 31/32 (pressing portion) and is made of “a buffer with a buffer structure”, thus the buffer layer is arranged on and integrated with the pressing portion).

    PNG
    media_image1.png
    893
    1791
    media_image1.png
    Greyscale

However, Huang appears to be silent wherein the pressing portion comprises: a support; a rotation shaft, disposed on a side of the support and having the first pressing plate connected to the rotation shaft and rotatable relative to the support and the acute angle is 38°.
Herlihy teaches it was known in the art to have a separation device (Figures 1-6 element 10) comprising a loading platform (elements 30) holding a work piece (element 100) and having a pressing portion (element 14/16) wherein the wherein the pressing portion comprises a support (elements 12); a rotation shaft (element 50), disposed on a side of the support (see figure 1 element 50 is disposed on a side of element 12) and having the first pressing member connected to the rotation shaft and rotatable relative to the support (see figures 3-6 element 14/16 (pressing member) connected to the rotation shaft (element 50) and rotatable relative to the support (element 12)). 
It would have been obvious of one of ordinary skill in the art of the time of the invention to have modified Huang to incorporate the teachings of Herlihy to provide wherein the pressing portion comprises: a support; a rotation shaft, disposed on a side 
However, Huang modified appears to be silent the acute angle is 38°
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to the acute angle being 38°, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide a suitable angle as desired by the user depending on the particular work piece being used with the device in order to provide secure connection between the tool and work piece during operations. (See MPEP 2144.04 (IV)). Furthermore, applicant fails to disclose any criticality in having the specific angle ranges provides any unexpected result.
Regarding claim 35, Huang modified discloses: the residual material separation device of claim 29, further comprising a first drive motor (element 40) connected to the first pressing plate to drive the first pressing plate to rotate (see page 4 paragraph 002), but appears to be silent regarding a grippable handle fixedly connected to an end of the first pressing plate away from the rotation shaft, wherein the grippable handle is used to be manually operated by a user in cases where the first drive motor fails.
Herlihy further teaches it was known in the art to have a separation device (Figures 1-6 element 10) comprising a loading platform (elements 30) holding a work piece (element 100), a support (element 12), a rotation shaft (element 50), and further comprising a grippable handle (element 18) fixedly connected to an end of the first pressing plate away from the rotation shaft (see figure 2 element 18 is fixedly connected to an end of the first pressing plate (elements 14/16) via elements 84/86, away from the rotation shaft (element 50)), wherein the grippable handle is used to be manually operated by a user (see also col. 5, ll. 25-50).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have modified Huang to incorporate the teachings of Herlihy to provide a grippable handle connected away from the rotation shaft. The resultant combination of the grippable handle as taught by Herlihy now fixedly connected to an end of the first pressing plate as taught by Huang, thus allowing the grippable handle to be used to be manually operated by a user in cases where the first drive motor fails. Doing so provides a rotating motion in order to allow the pressing portion of device to press against the work piece and then be moved away in order to prevent the pressing portion from obstructing or damaging the work piece from being removed from the device during operations.
Regarding claim 37, Huang modified discloses all the limitations as stated in the rejection of claims 18-19, but appears to be silent in regards to the residual material separation device of claim 19, wherein the rotation shaft is a fixed shaft, and the first pressing plate is rotatable relative to the rotation shaft; wherein the first pressing plate comprises a bearing hole at each of both ends connected to the rotation shaft, and both ends of the rotation shaft are held in the bearing holes enabling the first pressing plate to rotate relative to the rotation shaft. 
Herlihy teaches it was known in the art to have a separation device (Figures 1-6 element 10) comprising a loading platform (elements 30) holding a work piece (element 100) and having a pressing plates (element 14/16) and wherein the rotation shaft is a fixed shaft (element 50), and the first pressing plate is rotatable relative to the rotation shaft (see figures 3-6); wherein the first pressing plate comprises a bearing hole (see figures 3-6 element 14 has openings that allow element 50 to go through at both ends) at each of both ends connected to the rotation shaft, and both ends of the rotation shaft are held in the bearing holes enabling the first pressing plate to rotate relative to the rotation shaft (see figures 3-6).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have modified Huang to incorporate the teachings of Herlihy to provide wherein the rotation shaft is a fixed shaft, and the first pressing plate is rotatable relative to the rotation shaft; wherein the first pressing plate comprises a bearing hole at each of both ends connected to the rotation shaft, and both ends of the rotation shaft are held in the bearing holes enabling the first pressing plate to rotate relative to the rotation shaft. The resultant combination of the support and rotation shaft of Herlihy now rotatable supporting the pressing plate as taught of Huang in order to allow the pressing portion to be rotatable relative to the support. Doing so provides a rotating motion in order to allow the pressing portion of device to press against the work piece and then be moved away in order to prevent the pressing portion from obstructing or damaging the work piece from being removed from the device during operations.
Regarding claim 38, Huang modified discloses all the limitations as stated in the rejection of claims 18-19, but appears to be silent in regards to the residual material separation device of claim 38, wherein the rotation shaft is a movable shaft, and the first pressing plate is rotatable or non-rotatable relative to the rotation shaft.
Herlihy teaches it was known in the art to have a separation device (Figures 1-6 element 10) comprising a loading platform (elements 30) holding a work piece (element 100) and having a pressing plates (element 14/16) and wherein the rotation shaft is a movable shaft (element 50), and the first pressing plate is rotatable or non-rotatable relative to the rotation shaft (see figures 3-6 showing first pressing plate (elements 14/16) being rotatable relative to the rotation shaft (element 50)).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have modified Huang to incorporate the teachings of Herlihy to provide wherein the rotation shaft is a movable shaft, and the first pressing plate is rotatable or non-rotatable relative to the rotation shaft The resultant combination of the support and rotation shaft of Herlihy now rotatable supporting the pressing plate as taught of Huang in order to allow the pressing portion to be rotatable relative to the support. Doing so provides a rotating motion in order to allow the pressing portion of device to press against the work piece and then be moved away in order to prevent the pressing portion from obstructing or damaging the work piece from being removed from the device during operations.
Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 106738359) in view of Kaiwen (CN 101825780). 
Regarding claim 22, Huang discloses the pressing portion comprises a buffer layer (see page 3 paragraph 009 where the prior art states that element 30 includes element 31/32 (pressing portion) and page 3 paragraph 006 where the prior states that element 30 can be made to be soft and have “a buffer with a buffer structure”), but appears to be silent wherein the buffer layer is a rubber layer or a silicone layer with a hardness lower than a hardness of the substrate layer; and wherein the rubber layer or the silica gel layer has a Mohs hardness that ranges from 50 to 60 and a thickness that ranges from 0.5 mm to 1.5 mm.
Kaiwen teaches it was known in the art to have a residual material separation device (Figures 1-7 and see also page 1 paragraph 001) comprising a loading platform (see Detail A) holding a liquid crystal panel (element 6) and a removing unit  (element 8) comprising a pressing portion (element 83) having a buff layer that is a rubber layer or a silicone layer (see page paragraph 004-005 where the prior art states that element 83 is “a rubber click head”).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have modified Huang to incorporate the teachings of Kaiwen to provide wherein the buffer layer is a rubber layer or a silicone layer. Doing so provides the user with a rubber click head in order to reduce the force hitting the residual material of the liquid crystal panel so damages can be avoided on the panel as disclosed by Kaiwen (see page 5 paragraph 005).
However, Huang modified appears to be silent that the rubber layer or silicone layer has a hardness lower than a hardness of the substrate layer; and wherein the rubber layer or the silica gel layer has a Mohs hardness that ranges from 50 to 60 and a thickness that ranges from 0.5 mm to 1.5 mm.
However, would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modify Huang to provide the rubber layer or a silica gel layer with a hardness lower than a hardness of the substrate layer; and wherein the rubber layer or the silicone layer has a Mohs hardness that ranges from 50 to 60, since selection of a known material on the basis of suitability for an intended use involves only routine skill in the art. Doing so allows the use to utilize a buffer layer made out of a rubber or silica gel material in order to avoid the pressing portion from damaging the work piece during operations. (See MPEP 2144.07) Furthermore, applicant fails to disclose any criticality in having the specific hardness ranges provides any unexpected result.
However, Huang modified appears to be silent that the rubber layer or silicone layer has a thickness that ranges from 0.5 mm to 1.5 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to the rubber layer or silicone layer has a thickness that ranges from 0.5 mm to 1.5 mm, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide a suitable thickness as desired by the user depending on the particular work piece being used with the device in order to provide avoid the pressing portion from damaging the work piece during operations. (See MPEP 2144.04 (IV)). .
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 106738359) in view of Herlihy (US Patent No. 5,934,166) as applied to claims 18-19 and 29 above, and further in view of Hayes (US Pub. No.) 2016/0271785).
Regarding claim 40, Huang modified discloses all the limitations as stated in the rejection of claims 18-19 and 29, but appears to be silent in regards the residual material separation device of claim 29, wherein the grippable handle is an ergonomically designed structure that is congruity with a curve of the fingers of a human hand when the human hand is performing a gripping motion.
Hayes teaches it was known in the art to have a grippable handle (element 32) for a variety of utility objects (see paragraph 0002) and wherein the grippable handle is an ergonomically designed structure (see Abstract) that is congruity with a curve of the fingers of a human hand when the human hand is performing a gripping motion (see figures 9a -11 showing a plurality of surface structures that are congruity with a curve of the fingers of a human hand (elements 56/58/60/62) when the human hand (element 52) is performing a gripping motion).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have further modified Huang to incorporate the teachings of Hayes to provide wherein the grippable handle is an ergonomically designed structure that is congruity with a curve of the fingers of a human hand when the human hand is performing a gripping motion. Doing so provides features including a concavity for .

Allowable Subject Matter
Claim 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 39 recites limitations related to the residual material separation device and specifically when the first pressing plate is non-rotatable relative to the rotation shaft, the first pressing plate is fixedly connected with the rotation shaft.
Herlihy teaches it was known in the art to have a separation device (Figures 1-6 element 10) comprising a loading platform (elements 30) holding a work piece (element 100) and having a pressing plate (element 14/16) that is connected to a rotation shaft (element 50) in order to rotate relative to the rotation shaft (see figures 3-6). However, the above reference first pressing plate is rotatable relative to the rotation shaft and is not non-rotatable relative to the rotation shaft since there is no additional structure that allows the plate to remain fixedly connected with the rotation shaft.

Kaiwen teaches it was known in the art to have a residual material separation device (Figures 1-7 and see also page 1 paragraph 001) comprising a loading platform (see Detail A) holding a liquid crystal panel (element 6) and a positioning member (element 4) disposed on a bracket (element 22) an used to detect a residual fragment of the panel (element 6). However, the above reference a positioning member is not disposed on an upper surface of the loading platform and configured to contact with a side of the 4Appl. No. 16/312,492 display panel away from the residual material to limit a position of the display panel so that when the pressing portion is pressing against the substrate the layer the limiting block is operative to prevent the display panel from sliding relative to the loading platform thus securing the display panel in place.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
On pages 11-13, the applicant respectfully submits that Huang fails to disclose that the buffer with the buffer structure is disposed on a side of the pressing portion in 
The examiner respectfully disagrees. As stated in the rejection above, Huang discloses on page 3 paragraph 009 that element 30 includes element 31/32 (pressing portion and further discloses on page 3 paragraph 006 where the prior states that element 30 can be made to be soft and have “a buffer with a buffer structure”. Giving that element 30 includes element 31/32 which are composed of a plurality of sides and is made of a buffer, thus the buffer is disposed on a side of the pressing portion which is in contact with element 100. Furthermore, requiring the display panel to have a substrate layer, circuit layer, and residual material has limited patentable weight since it does not further limit the structure of the device and the claim does not require a system, but instead just the device capable of performing the claimed function. Thus the arguments are found unpersuasive. 
On pages 13-15, the applicant respectfully disagrees and submits that the proposed combination used in claim 13 is improper for or at least the following reasons. First of all, Huang is focused on the use of the first pressing portion 30 to apply a pressing force to the residues left on the sheet material after cutting so as to break a cutting line on the cut sheet material so that the residues are separated without damaging the effective portion on the cut sheet material. (Huang,  [0018]). In contrast thereto, Herlihy relates to cutting workpieces such as shaped metallic strips with a 
The examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, as an initial matter, the Examiner disagrees that prior arts Huang and Herlihy inventions relate to completely different applications. Huang discloses a separation device that utilizes a pressing portion to apply a pressing force in order to remove a residues of a material. While Herlihy discloses a separation device having a support, a rotation shaft disposed on a side of the support, and having a pressing member that separates portion of a material of a work piece. Thus, both prior arts are in the same general field of endeavor of separation devices. Furthermore, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        12/20/2021

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723